UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6652



RAYMOND Q. HURNDON,

                Plaintiff - Appellant,

          v.


NSEKENENE KOLONGO, Nurse, Doctor Practitioner; PRISON HEALTH
SERVICES, Medical Provider; ABLASBAU, Nurse Practitioner,

                Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:07-cv-00062-REP)


Submitted:   July 18, 2008                 Decided:   August 12, 2008


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Raymond Q. Hurndon, Appellant Pro Se. Edward Joseph McNelis, III,
Elizabeth Martin Muldowney, RAWLS & MCNELIS, PC, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            In January of 2007, Raymond Q. Hurndon filed a 42 U.S.C.

§ 1983 (2000) action in the Eastern District of Virginia alleging

that he had received inadequate medical care while imprisoned in

Virginia.       On October 15, 2007, Hurndon filed a motion which

clearly informed the district court that he had been transferred to

the Alvin S. Glenn Detention Center located in Columbia, South

Carolina.      On   that   same    date,   the    magistrate    judge   filed    a

memorandum order notifying Hurndon of various matters, including

the fact that he had 120 days to serve the defendants, that he must

serve a copy of any pleading on all parties, and that he must

inform the court of any change in address.              This order was sent to

Hurndon’s prior address.          Thereafter, by order filed on April 9,

2008, the court dismissed without prejudice Hurndon’s action under

Fed. R. Civ. P. 41(b) on the grounds that its October 15, 2007

memorandum order was “returned to the Court by the United States

postal   service    marked,   ‘NO    LONGER      AT   THIS   ADDRESS   RETURN   TO

SENDER.’”     (R. 15).

            Because it appears that Hurndon did provide notice of his

address change, we vacate and remand the court’s order dismissing

Hurndon’s action for failure to do so.            Davis v. Williams, 588 F.2d

69, 70 (4th Cir. 1978) (stating review standard for Rule 41(b)

dismissal).    We dispense with oral argument because the facts and




                                     - 2 -
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                             VACATED AND REMANDED




                              - 3 -